Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 18, 2019

                                    No. 04-19-00119-CV

               INFINITY COUNTY MUTUAL INSURANCE COMPANY,
                                 Appellant

                                              v.

                                     Michael TATSCH,
                                         Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 12977
                       Honorable N. Keith Williams, Judge Presiding


                                       ORDER
       Appellant’s unopposed motion for an extension of time to file its appellant’s brief is
granted. We order appellant to file its brief by August 13, 2019.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of July, 2019.



                                                   ___________________________________
                                                   Keith E. Hottle,
                                                   Clerk of Court